DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Claim(s) 13-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waycuilis (US 8,367,884 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (US 8,008,534 B2).
a segmented reactor system comprising: a segmented reactor (10) comprising: a first catalyst bed (16) and a second catalyst bed (18), wherein the first catalyst bed (16) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed (16) does not contact catalyst in the second catalyst bed (18); a first heat exchanger (20) disposed between the first catalyst bed (16) and the second catalyst bed (18); and a reactor housing comprising: a shell (12) configured to enclose the first catalyst bed (16), the second catalyst bed (18) and the first heat exchanger (20); a reactor inlet for flowing a feed stream in the segmented reactor (10); and a reactor outlet for flowing a product stream from the segmented reactor (10) (see figure 1 and column 9, lines 4-42).
Petri et al. fails to explicitly disclose that the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane; however, Petri et al. discloses an isomerizing catalyst, since Petri et al. discloses zeolitic catalysts, as well as noble metal catalysts where the noble metal is selected from palladium and platinum (see column 7, lines 5-14).
	It would have been an obvious matter of design choice to have the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane, since applicant has not disclosed that having the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waycuilis (US 8,367,884 B2).
Regarding claim 13, Waycuilis discloses a segmented reactor system comprising: a segmented reactor (1) comprising: a first catalyst bed (14) and a second catalyst bed (18), wherein the first catalyst bed (14) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed does not contact catalyst in the second catalyst bed (18); a first heat exchanger (16) disposed between the first catalyst bed (16) and the second catalyst bed (18); and a reactor housing comprising: a shell configured to enclose the first catalyst bed (16), the second catalyst bed (18) and the first heat exchanger (16); a reactor inlet for flowing a feed stream in the segmented reactor (11); and a reactor outlet for flowing a product stream from the segmented reactor (11) (see Abstract; figures 1-2 and column 4, line 28 through column 7, line 40).
Waycuilis fails to explicitly disclose that the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane; however, Waycuilis discloses an isomerizing catalyst, since Waycuilis discloses a ZSM-5 catalyst (see column 5, lines 16 through column 6, line 66).
	It would have been an obvious matter of design choice to have the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane, since applicant has not disclosed that having the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the first catalyst bed comprises an isomerizing catalyst that can catalyze isomerization of n-butane.
	Regarding claims 14 and 17-18, Waycuilis discloses a segmented reactor system further comprising a second heat exchanger (3) in fluid communication with the reactor (11) inlet, configured to heat a feed stream (2) before flowing the feed stream (2) to the reactor (11); wherein the segmented reactor (11) is an axial flow reactor; and wherein the first catalyst bed (14) and the second catalyst bed (18) are fixed beds (see Abstract; figures 1-2 and column 4, line 28 through column 7, line 40).




	It would have been an obvious matter of design choice to have the first heat exchanger comprises: a first medium inlet for heat exchange medium in fluid communication with a second medium outlet of the second heat exchanger; and a first medium outlet for heat exchange medium in fluid communication with a second inlet of the second heat exchanger, since applicant has not disclosed that having the first heat exchanger comprises: a first medium inlet for heat exchange medium in fluid communication with a second medium outlet of the second heat exchanger; and a first medium outlet for heat exchange medium in fluid communication with a second inlet of the second heat exchanger solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the first heat exchanger comprises: a first medium inlet for heat exchange medium in fluid communication with a second medium outlet of the second heat exchanger; and a first medium outlet for heat exchange medium in fluid communication with a second inlet of the second heat exchanger.
	Regarding claim 16, Waycuilis fails to disclose a segmented reactor system further comprising a charge heater in fluid communication with the second heat exchanger and the reactor inlet of the reactor housing, wherein the charge heater is configured to heat the feed stream until the feed stream is substantially fully vaporized.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a charge heater in fluid communication with the second heat exchanger and the reactor inlet of the reactor housing, wherein the charge heater is configured to heat the feed stream until the feed stream is substantially fully vaporized, since it was known in the art that a charge heater in fluid 
Regarding claim 19, Waycuilis fails to disclose a segmented reactor system wherein the first heat exchanger comprises a coiled heat exchanger.
It would have been an obvious matter of design choice to have the first heat exchanger comprises a coiled heat exchanger, since applicant has not disclosed that having the first heat exchanger comprises a coiled heat exchanger solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the first heat exchanger comprises a coiled heat exchanger.
	Regarding claim 20, Waycuilis fails to disclose a segmented reactor system wherein the first heat exchanger includes a tubular-coiled steam heat exchange system.
It would have been an obvious matter of design choice to have the first heat exchanger includes a tubular-coiled steam heat exchange system, since applicant has not disclosed that having the first heat exchanger includes a tubular-coiled steam heat exchange system solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the first heat exchanger includes a tubular-coiled steam heat exchange system.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Petri et al. (US 8,008,534 B2) and Waycuilis (US 8,367,884 B2).
Regarding Claim 1, Petri et al. discloses a method of isomerizing (see column 10, lines 4-25), the method comprising: flowing a feed stream to a reactor (10, 114), the reactor (10, 114) comprising: a first catalyst bed (16) and a second catalyst bed (18), wherein the first catalyst bed (16) and the second catalyst bed (18) are separate so that catalyst in the first catalyst bed (16) does not contact catalyst in the second catalyst bed (18); and a heat exchanger (20, 120) disposed between the first catalyst bed (16) and the second catalyst bed (18); isomerizing, in the first catalyst bed (16); flowing an intermediate product from the first catalyst bed (16) to the heat exchanger (20, 120); cooling, by the heat exchanger (20, 120), the intermediate product to form cooled intermediate product (see column 10, lines 4-24 and 59-67); flowing the cooled intermediate product to the second catalyst bed (18); isomerizing, in the second catalyst bed (18); and flowing a product stream from the second catalyst bed (18) (see Abstract; figures 1-2 and column9, line 4 through column 10, line 67).
Petri et al. fails to disclose a method of isomerizing n-butane to form isobutene.
Claims 2-12 depend on claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 28, 2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774